IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1738
                              Filed June 15, 2022


ARCHDALE FUNDING, LLC,
    Plaintiff-Appellee,

vs.

MICHAEL KIM,
     Defendant-Appellant,
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Richard H.

Davidson, Judge.



      Michael Kim appeals the district court’s order granting summary judgment

in favor of Archdale Funding, LLC. AFFIRMED AND REMANDED.



      Michael Kim, Venice, Florida, self-represented appellant.

      Alexander M. Johnson and Jennifer E. Lindberg of Brown, Winick, Graves,

Gross and Baskerville, PLC, Des Moines, for appellee.



      Considered by May, P.J., Chicchelly, J., and Danilson, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                            2


DANILSON, Senior Judge.

       Michael Kim appeals the district court’s order granting summary judgment

in favor of Archdale Funding, LLC, foreclosing a commercial real estate mortgage

against Kim and Green World Council Bluffs, LLC. Kim contends Archdale “lacked

standing to bring a foreclosure action.”1 Although Kim did not raise this issue

before the district court, Kim argues it may be raised initially before this court

because it is “jurisdictional in nature.”

               It is correct that issues of subject matter jurisdiction can be
       raised at any time. The cases, however, indicate that standing is not
       among these issues and must be raised from the outset in order to
       preserve error. . . . [W]hile argument on standing may have had merit
       if raised earlier, proponent waived objection by failure to raise it in a
       timely manner.

Brentwood Subdivision Rd. Ass’n, Inc. v. Cooper, 461 N.W.2d 340, 342 (Iowa Ct.

App. 1990) (ellipsis and alteration in original) (quoting Richards v. Iowa Dep’t of

Revenue, 414 N.W.2d 344, 349 (Iowa 1987)); accord In re Tr. of Rothrock, 452

N.W.2d 403, 405 (Iowa 1990). Because Kim did not raise the issue of standing

before the district court, we will not address it on appeal. See Richards, 414

N.W.2d at 349; see also Rothrock, 452 N.W.2d at 405. We accordingly affirm the

entry of summary judgment. As to the appellee’s request for appellate attorney

fees, we conclude the appellee is entitled to an award of appellate attorney fees

pursuant to the contract and Iowa Code section 625.22(1) (2019).2 See Bankers


1  As part of this claim, Kim also argues we should order the district court to
“dismiss” this case “because Archdale engaged in affirmative deception before the
trial court” and “lacked proof of the underlying debt.” Upon our review, we find
Kim’s claim is not supported by the record.
2 The promissory note provides in part that the obligor shall pay the amount of the

loan with interest, taxes, and “any costs, expenses, and reasonable attorney’s fees
incurred in the collection of this Note or in protecting, maintaining, or enforcing its
                                         3

Tr. Co., 326 N.W.2d at 278; Rabo AgServices, Inc. v. Dallas Collins Farm P’ship,

No. 07-1547, 2009 WL 139496, at *5 (Iowa Ct. App. Jan. 22, 2009). We remand

for the district court to determine the reasonable amount of the appellate attorney

fees to be awarded.

      AFFIRMED AND REMANDED.




security interest or any mortgage, deed of trust or other instrument securing this
Note or upon any litigation or controversy affecting this Note or the security given
therefor.” The Guaranty executed by Kim requires Kim to pay not only the
principal, interest, and obligations imposed by the “Loan Documents” but
specifically states, “This Guarantee also includes all costs of collection and
attorney’s fee and all other costs, which are required to be paid under the Loan
Documents.” A provision in a contract requiring the payment of attorney fees is
properly interpreted to include attorney fees on appeal. See Bankers Tr. Co. v.
Woltz, 326 N.W.2d 274, 278 (Iowa 1982).